DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 

   	As required by M.P.E.P. 609(c), the Applicant's submissions of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

  	Applicant’s Information Disclosure Statement has been received, entered into the record, and considered. See attached form PTO-1449.

	Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)  1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Azizi et al. (US Publication No. 20190364492 A1 and Azizi hereinafter).

 	Regarding Claims 1 and 9,  Azizi teaches a data processing method comprising: 
receiving (i.e. receiving)  Para [0296], by  a relay apparatus   (i.e. device to relay)  Para [0917] first indication information  (i.e. receive indication)  Para [0717] sent by a user terminal wherein the relay apparatus is connected to at least two access network devices (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468]  
and the first indication information  (i.e. receive indication)  Para [0717] is used to indicate a slice service (i.e. delivering slices of network resource and functionality delivering avenue for network slicing)  Para [0778]  and (i.e. perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device.)  Para [1237]  requested by the user terminal  (i.e. each broadcast their respective discovery signals on the common discovery channel 
and sending  (i.e. sending)  Para [1089] by the relay apparatus (i.e. device to relay)  Para [0917]  the first indication information  (i.e. receive indication)  Para [0717] to a target access network device  (i.e. target network access node..) Para [0648] in the at least two access network devices (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468].

  	Regarding Claims 2 and 10, Azizi teaches before  sending by the relay apparatus, the first indication information to the target access network device in the at least two access network devices:
 generating by the relay apparatus  (i.e. access points or relays or other network access nodes)  Para [0290], a data packet  (i.e. data packets)  Para [0485] that  is identifiable to the target access network device (i.e. target network access node..) Para [0648]  wherein the data packet (i.e. data packets)  Para [0485] comprises the first indication information  (i.e. indication data)  Para [0686].  

   	Regarding Claims 3 and 11,  Azizi teaches wherein the sending by the relay apparatus, the first indication information to  the target access network device in the at least two access network devices comprises: 


  	Regarding Claims 4 and 12,  Azizi teaches wherein the sending  by the relay apparatus, the first indication information to the target access network device in the at least two access network devices comprises: 
forwarding (i.e. forwarding)  Para [0465]  by the relay apparatus  (i.e. access points or relays or other network access nodes)  Para [0290]  the first indication information to the at least two access network devices, wherein the at least two access network devices serve as the target access network devices (i.e. target network access node..) Para [0648].  

  	Regarding Claims 5 and 13, Azizi teaches wherein the sending by the relay  apparatus, the first indication information to the target access network device in the at least two access network devices comprises:
forwarding, by the relay apparatus   (i.e. access points or relays or other network access nodes)  Para [0290] the  first indication information to a master access network device connected to the relay apparatus in the at least two access network devices (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468] the method further comprises: 
receiving  by the relay apparatus (i.e. access points or relays or other network access nodes)  Para [0290], feedback information sent by the master access network device   (i.e. master/slave-RAT system)  Para [0329] and Para [0331] wherein the feedback information   (i.e. feedback)  Para [0833] is used to indicate the slice service requested in the first indication information;
 and forwarding, by the relay apparatus (i.e. access points or relays or other network access nodes)  Para [0290]  the feedback information to an access network device other than the master access network device  (i.e. master/slave-RAT system)  Para [0329] and Para [0331] in the at least two access network devices (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468].
.  

receiving, by the relay apparatus (i.e. access points or relays or other network access nodes)  Para [0290], second indication information sent by the user terminal. wherein the second indication information   (i.e. indications)  Para [0717] is used to indicate the slice service (i.e. delivering slices of network resource and functionality delivering avenue for network slicing)  Para [0778]  and (i.e. perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device.)  Para [1237]   requested in the first indication information (i.e. indications)  Para [0717];
 and forwarding, by the relay apparatus (i.e. access points or relays or other network access nodes)  Para [0290], the first indication information  (i.e. indications)  Para [0717] to the at least two access network devices based on the second indication information (i.e. indications)  Para [0717], wherein the at least two access network devices serve as the target access network devices  (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468].  

  	Regarding Claims 7 and 15,  Azizi teaches wherein the sending  by the relay apparatus, the first indication information to  the target access network device in the at least two access network devices comprises:
 access network device (i.e. master/slave-RAT system)  Para [0329] and Para [0331]  connected to the relay apparatus in the at least two access network devices (i.e. network access nodes) Para [0382] and (i.e. second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468], 
or forwarding the first indication information to a transmission link in which the master access network device is located, wherein the master access network device (i.e. master/slave-RAT system)  Para [0329] and Para [0331] serves as the target access network device.  

  	Regarding Claims 8 and 16,  Azizi teaches wherein the sending by the relay apparatus, the first indication information to  the target access network device in the at least two access network devices comprises:
 forwarding, by the relay apparatus (i.e. access points or relays or other network access nodes)  Para [0290] the first indication information (i.e. indications)  Para [0717]  to the target access network device in the at least two access network devices based on configuration information wherein the configuration information is used to indicate the relay apparatus  (i.e. access points or relays or other network access nodes)  Para [0290] to forward the first indication information (i.e. indications)  Para [0717]  to some access network devices in the at least two access network devices, and the some access network devices serve as the target access network devices (i.e. network  second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468]; 
or the configuration information is used to indicate the relay apparatus to forward, second RAT network access node may identify incoming data addressed to terminal device 200 and forward the identified data to the first RAT network access node)  Para [0468] that corresponds to the specific slice service, wherein the first indication information is used to indicate a specific slice service   (i.e. delivering slices of network resource and functionality delivering avenue for network slicing)  Para [0778]  and (i.e. perform network slice selection for a terminal device to use based on the QoS requirements of the various applications of the terminal device.)  Para [1237]  requested by the user terminal, and the specific access network device serves as the target access network device (i.e. target network access node..) Para [0648].  

			  		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

  	1.  Azizi et al. (US Publication No.  20190364492 A1, provisional date December 30, 2016 verified), “Methods and devices for radio communication” (date appropriate).

Communication

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D MIZRAHI whose telephone number is 571- 272-4079.  The examiner can normally be reached on 7:30-3:30 PM (7:30 - 4:30 p.m.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone numbers for the organization where this application or proceeding is assigned are (703) 872-9306 for regular communications and for After Final communication.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 





/DIANE D MIZRAHI/           Primary Examiner, Art Unit 2647                                                                                                                                                                                             
Diane.Mizrahi@USPTO.gov